Order filed October 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00591-CV
                                    ____________

                          JERROD HOYLE, Appellant

                                          V.

     507 HOSEA STREET LLC, A SEPERATE SERVICES OF EWALD
                    INVESTMENTS LLC, Appellee


                    On Appeal from the County Court at Law
                          Washington County, Texas
                        Trial Court Cause No. 2022-101

                                     ORDER

       The notice of appeal in this case was filed August 9, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).


                                        PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.